Citation Nr: 0634858	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a headache 
disability.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1984 to April 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO found that new and material evidence had 
not been submitted to reopen claims of service connection for 
chronic sinusitis and a headache disorder, and denied 
entitlement to service connection for hypertension.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.

The case was remanded to the RO by the Board in December 2005 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

With regard to the claims of whether new and material 
evidence has been received to reopen a claim of service 
connection for chronic sinusitis and a headache disability, 
it is apparent that the RO must have reopened the veteran's 
previously denied claims of service connection, as evidenced 
by the de novo review conducted pursuant to the March 2006 
supplemental statement of the case.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board reopens both 
claims, as noted herein below; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim of service 
connection for chronic sinusitis and a headache disability, 
based on the evidence in its entirety, a decision by the 
Board on the merits of the veteran's claim of entitlement to 
service connection for chronic sinusitis and a headache 
disability at this juncture is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied the 
veteran's claims of service connection for sinusitis and a 
headache disability.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's November 1993 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims of service 
connection for sinusitis and a headache disability.

3.  The medical evidence of record does not show a chronic 
sinusitis disability in service, or currently.

4.  The medical evidence of record does not establish that a 
headache disability, if any, was first manifest during 
service, or within a year after discharge from service, or 
that it is related to any disease or injury incurred in or 
aggravated by service.  

5.  The medical evidence of record does not establish that 
hypertension was first manifest during service or within a 
year after discharge from service, or that it is related to 
any disease or injury incurred in or aggravated by service.  




CONCLUSIONS OF LAW

1.  The RO's November 1993 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's November 1993 rating decision which denied service 
connection for sinusitis and a headache disability, thus, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Neither chronic sinusitis, a headache disability, nor 
hypertension were incurred in or aggravated by the veteran's 
active military service, nor may they be presumed to have 
occurred therein.  38 U.S.C.A. § § 1110, 1112, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was accomplished, and the Board 
finds that the duty-to-assist notification provided to the 
veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters dated February 2003, March 2003 and January 2006, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed September 2003 statement of the case (SOC) and 
an August 2004 and March 2006 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore find that appropriate 
notice has been given in this case.  Further, the claims file 
reflects that the SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development with regard to 
VA's duties to notify and assist.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decisions of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), and Kent v. Nicholson, 
20 Vet. App. 1 (2006), require more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, and what 
specific evidence is needed to reopen a previously denied 
claim, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  As the veteran's 
previously denied claims are reopened, and those claims of 
service connection are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  



II.  New and Material Evidence

In a November 1993 decision, the RO denied service connection 
for sinusitis and a headache disability.  The bases of the 
denials was the that service medical records did not show 
treatment or diagnosis of a chronic sinus disability or a 
chronic headache disability, and the post service medical 
records did not show evidence of current chronic sinusitis or 
a current headache disability.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that he has a current 
sinusitis disorder and a current chronic headache disability, 
both of which began during service.  

Additional evidence has been added to the record, including 
the veteran's testimony taken at a personal hearing before 
the undersigned, VA examination reports and medical opinions 
regarding the likely etiology of any current sinusitis and/or 
headaches.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have a current chronic 
sinusitis disorder or a current chronic headache disorder.  
The November 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of VA examinations and medical opinions, as 
well as personal hearing testimony from the veteran with 
regard to his claimed disabilities.  Thus, the additional 
evidence is new and material.  It includes competent evidence 
that cures the prior evidentiary defects.

Evidence submitted since the RO's November 1993 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims, and raises a reasonable possibility of 
substantiating the claims.  New and material evidence has 
been received since the RO's November 1993 decision; thus, 
the claims of service connection for chronic sinusitis and a 
headache disability are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


III.  Service Connection

The veteran asserts that service connection is warranted for 
chronic sinusitis, a headache disability, and hypertension.  
At his personal hearing before the undersigned in July 2005, 
the veteran testified that he had elevated blood pressure 
readings during service, that he began having headaches and 
sinusitis during basic training, particularly from gas 
chamber training.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Chronic Sinusitis

A careful review of the veteran's service medical records 
indicates that the veteran was treated for an acute episode 
of sinusitis in March 1988.  An April 1988 sinus series 
revealed bilateral mucoperiosteal thickening evidence in the 
maxillary sinuses.  In addition, a round density projected 
from the lateral wall of the left maxillary sinus.  It was 
not clear whether that represented a retention cyst or a 
polyp.  

The veteran did not report a history of chronic sinusitis on 
his March 1990 Report of Medical History.  

Post service medical evidence of record does not show a 
current diagnosis of chronic sinusitis.  For example, a VA 
examination and x-ray series of the sinuses was normal.  The 
turbinates were mildly edematous, but that was suggestive of 
chronic rhinitis

Additionally, the examiner's impression at VA examination in 
August 2004, was no current evidence of acute or chronic nose 
or sinus disease.  The examiner indicated that the veteran 
had no current level of impairment and he opined that there 
was no [sinus] disability which was related to in-service 
disease or injury.  

Thus, in sum, the medical evidence of record shows that the 
veteran had an acute sinusitis during service in 1988.  
Currently, there is no sinusitis disability shown.  In this 
case, viewing the evidentiary record in this entirety, the 
Board finds no medical evidence to show that the veteran is 
suffering from chronic sinusitis.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, service connection for sinusitis is not 
warranted.  



Headache Disability 

A careful review of the veteran's service medical records 
show that the veteran was treated for complaints of a severe 
headache in January 1985, that had lasted for five days, on 
and off.  The assessment was probable severe tension 
headache.

The service medical records also reveal that the veteran was 
hit in the head while playing football in October 1987, and 
he complained of a bad  headache.  The assessment was skull 
contusion

The veteran did not report a history of chronic headaches on 
his March 1990 Report of Medical History.  

In May 1991, the veteran reported a headache, along with 
other symptoms associated with a gastrointestinal illness.  
The veteran felt better after he was re-hydrated.  

Post-service medical evidence of record shows various 
treatment for acute headaches, and a diagnosis of chronic 
headache in 2004.  Although a VA examination report from July 
1993 noted a history of migraine headaches, that indication 
was based on history as reported by the veteran.  

A March 2000 private treatment record noted the veteran's 
complaints of a headache for the past month.  The examiner 
noted that the veteran's headache was probably exacerbated by 
his hypertension, which at that time was not controlled with 
medication.  The examiner also indicated that the veteran's 
headache probably had some tension-like component to it.  

A private emergency room record from December 2002 noted a 
chief complaint of headache, which started two weeks prior.  
The veteran reported a history of headaches for the past 6-7 
months.  

An April 2003 VA clinical record noted the veteran's 
complaints of headache and sinus pressure.  He reported 
migraine headaches every other day since the military.  The 
veteran awoke with a headache across the forehead and eyes.  
This caused inability to see and an inability to get out of 
bed.  

A head computerized tomography (CT) in June 2003 was normal.  

At VA examination in July 2004, the examiner noted a 
diagnosis of chronic headache.  

At VA examination in February 2006, the examiner clearly 
indicated that he was not provided with the veteran's claims 
file for review prior to the examination.  As such, the 
examiner diagnosed classical migraine headaches, and he based 
his opinion that the veteran's headaches likely began during 
military service, purely on what the veteran told him at the 
examination.  In other words, the examiner's opinion was 
based on the veteran's self-report of a history of migraines 
since service.  Subsequent to that examination, the examiner 
was provided with the veteran's claims file for review, and 
he thereafter provided an addendum to the original 
examination report.  

In his March 2006 addendum, the examiner opined that it was 
less likely than not that the veteran's present migraines 
were causally related to any incident of service.  The 
examiner acknowledged that this opinion was a reversal of the 
previous February 2006 opinion, and the reversal was due to 
his review of the claims folder which did not give evidence 
in the medical record of a chronic headache disorder during 
military service.  

In sum, there is no evidence of record, other than the 
veteran's contentions, that his current headache disorder, if 
any, is related to any disease or injury incurred in or 
aggravated by service.  As the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Additionally, although the veteran reported to the examiner 
that he had suffered from headaches in service, there is no 
independent medical opinion definitively providing the date 
of onset and/or etiology of the veteran's chronic headaches.  
Rather, the veteran's own rendition of his history was merely 
recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995). The recorded histories in the medical reports, 
therefore, do not constitute competent evidence of a nexus 
between the veteran's current headache disability and service 
and service.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for a headache disability.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  As there is no competent medical 
evidence linking the origin of the veteran's current headache 
disorder, if any, to service, service connection is not 
warranted for that disability.  

Hypertension

A clinic visit of December 1985 revealed a blood pressure 
reading of 130/98.  At that time, the veteran complained of 
vomiting, cough, and sneezing.  

A report of medical examination in March 1990 noted blood 
pressure readings of 116/78, 116/78, and 118/80.  

The veteran had blood pressure readings of 128/82 and 138/92 
on a May 1991 report of emergency room treatment for a 
gastrointestinal illness that involved vomiting, headache and 
dizziness.

A post-service June 1993 private emergency room report 
revealed that the veteran arrived by EMC with a police 
escort.  His blood pressure on admission was 176/102.  The 
veteran complained of loss of consciousness, seizure 
activity, tachycardia ad hypertension.  The veteran reported 
that he was driving under the influence and ran into a road 
block.  The veteran admitted to being at a party, where he 
was drinking, smoking and snorting cocaine.  He was detained 
and had a seizure at the detention facility.  The diagnosis 
was acute seizure, likely cocaine induced, resolved, with 
cocaine side effects.  

Post-service medical records also contain a March 2000 
private treatment record which noted a diagnosis of 
hypertension.  A blood pressure reading of 180/102 was 
recorded, and a blood pressure reading from one day earlier 
was listed as 190/122.  The veteran reported that he had a 
history of high blood pressure, but that he was never put on 
medication for such.

The records further reflect that the veteran was started on 
hypertension medication in March 2000 and he was thereafter 
treated for hypertension and medication management since that 
time.  

A diagnosis of hypertension was again noted at VA 
examinations in July 2004 and January 2006.  At the January 
2006 VA examination, the veteran reported that he had been 
monitored with medications for hypertension since the mid-
1980's.  The January 2006 VA examiner opined that it was less 
likely than not that the veteran's hypertension was causally 
related to any incident in the service.  It was more likely 
familial just based on the nature of the disease.  

Likewise, a March 2006 VA examiner opined that it was less 
likely than not that the veteran's hypertension was causally 
related to any incident in service. 

Thus, the medical evidence in this case weighs against 
service connection for hypertension, because there is no 
evidence which indicates that this disability began during 
service or within a year following discharge from service.  
Rather, the medical evidence shows that the veteran was first 
diagnosed and treated for hypertension in March 2000, nearly 
7 years following discharge from service.  Although the 
service medical records, and post-service medical records 
dated within a year after discharge, show various high blood 
pressure readings, there was no diagnosis of hypertension by 
a medical professional at that time, and it is well-
established that one or more elevated blood pressure readings 
does not necessarily equate to a diagnosis of hypertension.  
Further, VA examiners have opined that there is a less than 
50 percent likelihood that the veteran's hypertension began 
during service.  Thus, after a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against a finding of service connection for hypertension.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  

Importantly, in January 2006 correspondence, the veteran has 
alleged that he was paid severance pay for hypertension.  
Indeed, a January 1994 letter from the RO inadvertently 
indicated tat the veteran was being paid a disability 
severance for hypertension.  However, the RO subsequently 
informed the veteran that the January 1994 letter contained a 
misprint, and the service medical and administrative 
personnel records clearly show that the veteran was paid a 
disability severance for an orthopedic low back disability, 
not, hypertension.  

ORDER

The claim of service connection for sinusitis is reopened; 
service connection for sinusitis is denied.  

The claim of service connection for a chronic headache 
disability is reopened; service connection for a chronic 
headache disability is denied.  

Service connection for hypertension is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


